DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wilhelm Bolt on August 25, 2022.

The application has been amended as follows: 

47. (Currently Amended) An autoinjector comprising: 
a medicament container having a needle; 
a case adapted to hold the medicament container having the needle; 
a needle shroud movably coupled to the case and movable relative to the case between an extended position in which the needle is covered and a retracted position in which the needle is exposed, wherein movement from the extended position towards the retracted position comprises movement in a proximal direction relative to the case; 
a cap removably coupled to the case; and 
a shroud lock mechanism arranged to prevent retraction of the needle shroud in a proximal direction relative to the case when the cap is in place on the case, wherein 
the shroud lock mechanism comprises one or more compliant beams on the cap and one or more apertures in the needle shroud adapted to respectively receive the one or more compliant beams, wherein, when the cap is attached to the autoinjector, the one or more compliant beams abut a radial stop on the case which prevents the one or more compliant beams from disengaging the apertures, wherein when the cap is in place on the case, the needle protrudes from the case and the needle is covered by the needle shroud, and wherein when the cap has been removed from the case, for inserting the needle into an injection site, the needle is exposed during the movement of the needle shroud from the extended position into the retracted position by a distal end of the needle shroud passing a distal end of the needle, the distal end of the needle protruding from the case, wherein the medicament container is fixed relative to the case such that movement of the medicament container in a distal direction relative to the case is prevented.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 20 and 47 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a shroud lock mechanism which comprises one or more compliant beams on a cap and one or more apertures in a needle shroud adapted to respectively receive the one or more compliant beams, wherein, when the cap is attached to the autoinjector, the one or more compliant beams abut a radial stop on the case which prevents the one or more compliant beams from disengaging the apertures, wherein the medicament container is fixed relative to the case such that movement of the medicament container in a distal direction relative to the case is prevented.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783